Citation Nr: 1409149	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected major depressive disorder prior to January 18, 2012, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In an August 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating from 30 to 50 percent disabling, effective January 18, 2012.  As the rating is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).   

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Board remanded the case to obtain a new psychiatric examination to properly assess the severity of the Veteran's service-connected disability.  A remand is again necessary to address deficiencies in the January 2012 VA mental disorders examination.  

In January 2012, the Veteran was diagnosed with major depressive disorder, recurrent, and assigned a GAF score of 55.  The examiner checked four symptoms that apply to the Veteran's diagnosis: depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner checked "no" to a question asking whether the Veteran had any other symptoms attributable to mental disorders that were not listed in the questionnaire.  Later in the report, the examiner noted that the Veteran endorsed eight symptoms of major depressive disorder.  Nowhere in the report is there any mention of the other symptoms that were endorsed by the Veteran.  The examiner does not address in any meaningful way the severity of the Veteran's symptoms, other than to state that the Veteran has seen "some improvement."  The examination questionnaire lists symptoms that were not checked by the examiner but are specifically addressed in the Veteran's record and are indicative of a higher disability rating, most notably, suicidal ideation.  This information is necessary for the Board to compare the Veteran's symptoms to the rating criteria and adjudicate the severity of the disability.

The January 2012 VA examiner noted that the Veteran endorsed more psychiatric symptoms that specifically detailed on the examination form, but did not identify those symptoms or address all of the pertinent manifestations or provide a meaningful description of the severity of any of the symptoms of the Veteran's major depressive disorder.  Thus, the examination report is insufficient for rating purposes.  See Massey v. Brown, 7 Vet. App. 204 (1994).  This matter must be remanded in order to obtain a new VA examination and opinion addressing the extent and severity of the Veteran's symptoms of major depressive disorder.

Additionally, a review of the record shows that after the issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted a statement from herself that appears to summarize her psychiatric symptoms in support of her contention that she is entitled to a 70 percent disability rating.  A brief statement from her mother in support of her claim is also included in the Veteran's submission, as well as a September 2010 VA treatment record that was already in her claims file at the time of the SSOC.  The Veteran initially submitted the material in July 2012, and she resubmitted the material in September 2012 with an addendum to her statement noting that her symptoms of anxiety and restlessness were worsening.  As the case is being remanded to obtain a new examination, any SSOC issued after the new VA examination must address the submitted material.  38 C.F.R. § 20.1304(c); Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since January 2012.  After securing the necessary release, the RO should obtain these records, including any outstanding VA treatment records from McClellan CBOC or any other VA treatment facility.  

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of her major depressive disorder.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must identify all psychiatric symptoms endorsed by the Veteran.  In doing so, the examiner should address the January 2012 VA examination which specifically identified 4 psychiatric symptoms, but noted in the narrative that the Veteran actually endorsed 8 symptoms of major depressive disorder.  

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


